Citation Nr: 9901737	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to November 
1957. 

The veteran filed a claim in August 1962 for service 
connection for a right eye disability.  By rating decision in 
September 1962, service connection for a right eye disability 
was denied.  The veteran was notified of that decision by 
letter of the same month; he filed a Notice of Disagreement 
in September 1963.  A Statement of the Case was issued in 
September 1963; however, the veteran failed to file a timely 
substantive appeal and the September 1962 decision became 
final.  In November 1994, the veteran filed a claim for 
entitlement to service connection for a right eye disability 
and he submitted additional evidence in support thereof.  

This appeal arises from an December 1994 rating decision of 
the Columbia, South Carolina Regional Office (RO) that denied 
the veterans claim for service connection for loss of vision 
of the right eye on a de novo basis.  A Notice of 
Disagreement was filed in April 1995.  A Statement of the 
Case was issued in May 1995.  A substantive appeal was filed 
in June 1995 with a request for a hearing at the RO before a 
Member of the Board and a hearing before a local hearing 
officer at the RO.  In January 1996, a hearing at the RO 
before a local hearing officer was held.  Pursuant to a 
request for clarification, the veteran indicated in October 
1997 that he wanted a hearing before a Member of the Board at 
the RO.  This case was remanded November 1997 to afford the 
veteran the above mentioned Travel Board hearing.  The case 
was thereafter returned to the Board.

On August 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

In this case, the RO recognized that there had been a prior 
final denial of the claim.  However, it appears that the RO 
considered the evidence submitted on behalf of the request to 
reopen the claim to be new and material.  Therefore, the 
claim was handled on a de novo basis.  As the Board is 
required to make an independent determination of whether the 
evidence is new and material, the issue to be considered will 
be that appearing on the title page of this decision. 


FINDINGS OF FACT

1.  By rating action in September 1962, the RO denied the 
veterans claim of service connection for a right eye 
disability on the basis that a right eye disability 
preexisted the veterans service.

2.  The veteran received written notice of the September 1962 
rating decision in that same month; a timely substantive 
appeal was not filed and the September 1962 decision became 
final.

3.  Additional evidence submitted since September 1962 is 
cumulative in nature as it does not demonstrate a causal link 
between a current right eye disability and the veterans 
service.  


CONCLUSION OF LAW

Evidence received since the September 1962 rating decision 
that denied service connection for a right eye disability is 
not new and material, and the veterans claim may not be 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the October 1956 enlistment examination, the veterans 
general eyes, ophthalmoscopic, pupil and ocular motility 
evaluations were normal.  The distant vision of the veterans 
right eye was 20/20.

On a June 1957 enlistment examination, the veterans general 
eyes, ophthalmoscopic, pupil and ocular motility evaluations 
were normal.  The distant vision of the veterans right eye 
was 20/20.

In November 1957, the veteran was seen in the eye clinic with 
a complaint of loss of vision in the right eye.  He stated he 
first noticed the loss of vision about two weeks ago when he 
noticed spots in front of his right eye.  This began to get 
worse.  The veteran stated that he had had an injury to the 
head during an automobile wreck in October 1956.  He was 
injured in the forehead, right temple and right side of the 
nose.  All of the injuries were extensive enough to require 
stitches.  He was hospitalized for approximately one and one 
half days at the time of the wreck.  On examination, the 
vision in the veterans right eye was 20/300, uncorrectable.  
The reflexes, movement and intraocular tension were normal.  
The fundus of the right eye revealed papillae slightly pale, 
hazy, not well defined.  The diagnostic impression was of an 
old optic neuritis with beginning atrophy of the right eye.  

The chest x-rays of the same day were negative and the skull 
x-rays showed no cranial vault or intra-cranial pathology.  

Two days later in November 1957 it was noted that after 
checking into the history and asking the veteran, it was 
found that the veteran did not have full vision in the right 
eye before induction and the veteran recognized this fact.  
It was thought that the 20/20 vision on his induction 
examination was an error.  The veteran presented with old 
optic neuritis with beginning optic atrophy on the right eye, 
due very probably to the head and skull injury incurred in an 
automobile accident in October 1956.  

On a medical board examination one day later in November 
1957, The veterans general eyes and pupil evaluations were 
normal.  His ophthalmoscopic and ocular motility evaluations 
were abnormal.  The veterans distant vision of the right eye 
was 20/300, uncorrectable.  The diagnoses included traumatic 
optic neuritis, with beginning optic atrophy and resulting 
loss of vision of the right eye and heterophoria, exophoria, 
approximately 10 degrees, of the right eye, secondary to the 
first diagnosis.  It was noted that the disability was not in 
the line of duty and existed prior to service.

In August 1962, the veteran filed a claim for service 
connection for a right eye disability.

By rating action of September 1962, service connection for a 
right eye disability was denied.  The RO determined that the 
service induction examination showed bilateral 20/20 vision.  
However, after a short period of service, it was discovered 
that the veteran had traumatic optic neuritis with beginning 
optic atrophy in the right eye.  Under questioning, it came 
out that he had been involved in an automobile accident in 
October 1956, and it was to this that the Army Medical 
Authorities attributed his deteriorating condition of the 
right eye.  The veteran admitted that he did not have full 
vision in the right eye before induction, and he was 
discharged because of his visual loss.  There was no history 
of any eye trauma or disease while in service.  The evidence 
showed that the veterans loss of vision on the right existed 
before he entered military service and the 20/20 notation on 
the induction examination was obviously in error. 

In September 1963, the veteran filed a Notice of Disagreement 
from the September 1962 rating decision.  In October 1963, a 
statement of the case was issued. 

In November 1994, the veteran filed a claim for service 
connection for a right eye disability.

Received in December 1994 was a December 1957 record from the 
Charlotte Eye, Ear and Throat Hospital that shows the veteran 
was seen with a complaint of having spots in the right eye on 
the first of November.  He could not see out of his right 
eye.  His vision was 20/20 before November.  He was in the 
hospital in the Army for his eye and was told he had a dead 
nerve.  On examination, the veterans pupillary reactions and 
muscles were okay.  He had vision in the right eye of 20/200.  
The ophthalmoscopic examination of the right eye showed a 
healing chorioretinitis at the macular.  He still had some 
edema.  

In a September 1963 letter, Martin J. Kreshon, M.D. indicated 
that the veteran was first seen at the Charlotte Eye, Ear and 
Throat Hospital in December 1957 with active chorioretinitis 
adjacent to an old chorioretinal scar.  He gave a history of 
a flare up of the chorioretinitis while in the service.  In 
August 1963, the veterans vision of his right eye was 
recorded as count fingers.  There was an old healed central 
chorioretinitis with no activity at present.  Dr. Kreshon 
indicated that it was impossible for him to state that the 
chorioretinitis occurred while in the service.  The veterans 
vision may have been poor prior to joining the service.  

Additional treatment records from the Charlotte Eye, Ear and 
Throat Hospital dating to June 1993 indicate that the veteran 
continued to have treatment for a right eye disability.

By rating action of December 1994, service connection for 
loss of vision, right eye was denied.  The RO did not 
indicate whether the claim was reopened.  The current appeal 
to the Board arises from this denial.

In a January 1996 statement, a friend of the veteran 
indicated that he attended high school with the veteran and 
was acquainted with him during and after being in the Army.  
The friend stated he was in the auto accident with the 
veteran in 1956 that was noted in the service medical 
records, and that no reference was made regarding an eye 
injury.  The friend indicated he and the veteran went home 
every weekend from the Army together until the veteran was 
discharged.  The friend stated that he was sure the veteran 
had sight in both eyes until shortly before he was 
discharged.  

At the January 1996 RO hearing, the veteran testified that he 
did not have eye problems prior to entering the service.  
Additionally, while in service, he qualified for the rifle 
range, which he is unable to do at present due to the right 
eye disability.  He had a badge for the rifle range.  The 
veteran stated he drove a school bus until June of 1957, and 
that he would not have been able to get a bus license with a 
right eye disability.  He reported that while he agreed with 
a colonel in service that he had vision problems prior to 
entering the service, this was untrue and was done because he 
did not want to contradict an officer.  He stated he did not 
request a medical discharge.  

In August 1998, a letter was received from Frances Story, 
M.D., who indicated that the veterans medical records from 
the VA were examined.  There was a record from October 1956 
where the veterans visual acuity was 20/20 in each eye.  He 
had another record dated June 1957 where the veterans visual 
acuity was 20/20 in each eye.  His next record was from 
November 1957, when the visual acuity of the right eye was 
20/300.  Dr. Story was unable to determine the cause of the 
decreased vision, but it appeared that the veterans vision 
was normal in June 1957, and he experienced the decrease in 
vision while in the service in November 1957.  The veterans 
current best vision of the right eye was 20/200.  

At the August 1998 Travel Board hearing, the veteran 
testified that he had not had any eye problems prior to 
entering the service.  He drove a school bus prior to 
entering the Army.  He was not aware of having had an eye 
injury in service.  However when he was having problems with 
his eye, the doctor asked him if he had been around gunfire.  
The veteran stated he had attempted to get records from the 
Bureau of Motor Vehicles that issued the bus license, but was 
unable to do so.  He was additionally unable to get records 
from the York County Hospital in Rock Hill, South Carolina 
where he had been treated after his automobile accident prior 
to service.  

II.  Analysis

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not submitted 
previously to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellants claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the Court 
of Veterans Appeals on March 8, 1991, decided Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the court 
expanded the definition of material evidence (hereinafter 
referred to as the Colvin Test) as follows:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The bright 
line rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when 
viewed in the context of all the 
evidence, both new and old, would change 
the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was clearer and 
more easily applied.  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of material evidence 
set forth in the regulation.  The Federal Circuit Court 
concluded that the Court of Veterans Appeals erred in 
adopting the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans claims, vacated the courts decision upholding the 
Boards refusal to reopen Hodges claim and remanded the case 
for reconsideration by the court in light of the proper 
regulatory definition of material evidence.  Therefore, 
in the present case, the Board will review the veterans 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  As the denial by the RO of the 
veterans claim was not predicated upon the Colvin test, the 
veteran will not be prejudiced by the Boards consideration 
of his claim.

The additional evidence submitted since the December 1994 RO 
decision includes physicians reports that show continued 
treatment for a right eye disability; a September 1963 
statement from Dr. Kreshon indicating that it is impossible 
to tell whether the veterans right eye disability was 
incurred in service; and an August 1998 statement from Dr. 
Story that is a reiteration of some, but not all of the 
veterans service medical records.  The evidence is 
cumulative of evidence considered previously by the RO.  
Additionally, there is testimony from the veteran and a 
statement from a friend submitted in support of his claim.  
Where, as here, the determinative issue is one of medical 
causation, competent medical evidence connecting the current 
disability to an in-service injury is required, and lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. § 5108.  Therefore, new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for a right eye disability.



ORDER

The appeal to reopen a claim of entitlement to service 
connection for a right eye disability is denied.





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
